 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-29613
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 18, 2019                        X /s/ Michael G. Hull
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael G. Hull
                                                                       Printed name

                                                                       Authorized Signatory
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                   Case 19-29613-gmh                        Doc 25         Filed 10/18/19              Page 1 of 52
 Fill in this information to identify the case:

 Debtor name            Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF WISCONSIN

 Case number (if known)               19-29613
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $     101,924,998.81

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $     101,924,998.81


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       22,425,768.90


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         22,425,768.90




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

                                         Case 19-29613-gmh                                    Doc 25                 Filed 10/18/19                           Page 2 of 52
 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-29613
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Summit Greenfield, 10015 W.                             Business Membership
           3.1.     Greenfield Ave., Milwaukee, WI 53214                    Savings                         X900                                             $5.00



                    Summit Greenfield, 10015 W.                             Business Dividend
           3.2.     Greenfield Ave., Milwaukee, WI 53214                    Checking                        X900                                    $22,967.03



                    Summit Greenfield, 10015 W.                             Business Dividend
           3.3.     Greenfield Ave., Milwaukee, WI 53214                    Checking (Sub/Red)              0041                                     $1,097.12



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $24,069.15
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

                                   Case 19-29613-gmh                    Doc 25      Filed 10/18/19            Page 3 of 52
 Debtor           Greenpoint Tactical Income Fund LLC                                        Case number (If known) 19-29613
                  Name


                    Deposit of advance payment for future legal services
           8.1.     Steinhilber Swanson LLP                                                                                              $48,801.00




 9.        Total of Part 2.                                                                                                          $48,801.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used     Current value of
                                                                                                     for current value         debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.     GP Rare Earth Trading Account LLC                              100       %                                     $71,623,301.00



                     GP Burlington Road LLC
           15.2.     no assets, not operating                                       100%      %                                                  $0.00



                     GP Church Street LLC
           15.3.     no assets, not operating                                       100       %                                                  $0.00




           15.4.     GP Informatics LLC                                             100       %                                       $6,877,201.00




           15.5.     GP Device LLC                                                  100       %                                     $10,335,000.00




           15.6.     Paladin Sustainable Infrastructure Corp                        100       %                                     $10,217,000.00




           15.7.     GP Chemical LLC                                                100       %                                                  $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                   Case 19-29613-gmh                    Doc 25      Filed 10/18/19         Page 4 of 52
 Debtor         Greenpoint Tactical Income Fund LLC                                          Case number (If known) 19-29613
                Name


                     GP South 27th Street LLC
            15.8.    no assets, not operating                                       100       %                                               $0.00



 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:


 17.        Total of Part 4.                                                                                                   $99,052,502.00
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

                                   Case 19-29613-gmh                    Doc 25      Filed 10/18/19            Page 5 of 52
 Debtor         Greenpoint Tactical Income Fund LLC                                           Case number (If known) 19-29613
                Name

                                                                                                                                    Current value of
                                                                                                                                    debtor's interest


 71.       Notes receivable
           Description (include name of obligor)
           US Particalization Technology Corp;                            1,194,098.55 -                                   0.00 =
           Convertible Notes                                          Total face amount     doubtful or uncollectible amount               $1,194,098.55


           AmTrust Biochemical Corp:                                        679,969.95 -                                   0.00 =
           Convertible Notes                                          Total face amount     doubtful or uncollectible amount                 $679,969.95


           John R. Hoffman III and Hoffmann                                   54,586.74 -                                  0.00 =
           Minerals LLC                                               Total face amount     doubtful or uncollectible amount
           Promissory Note dated 6-22-2018                                                                                                    $54,586.74


           Jordan Root and Natural Selection                                  27,209.32 -                                  0.00 =
           Crystals LLC                                               Total face amount     doubtful or uncollectible amount
           Promissory Note 6-21-2018                                                                                                          $27,209.32


           B&K Real Estate 27th LLC                                         145,723.13 -                                   0.00 =
           Promissory Note 6-9-2017                                   Total face amount     doubtful or uncollectible amount                 $145,723.13


           B&K Real Estate Allenton LLC and                                 344,725.22 -                                   0.00 =
           Rahul Singh                                                Total face amount     doubtful or uncollectible amount
           Promissory Note; Loan #171120-27-1
           Dated 12-29-2017                                                                                                                  $344,725.22


           B&K Real Estate 27th LLC and Rahul                                 65,109.75 -                                  0.00 =
           Singh                                                      Total face amount     doubtful or uncollectible amount
           Promissory Note; Loan #171120-27-2
           Dated 12-29-2017                                                                                                                   $65,109.75



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Greenpoint Tactical Income vs. Lule Cigdem
           Cook County, IL, Case No. 2019-L-010645                                                                                              Unknown
           Nature of claim         Fraud complaint
           Amount requested                   $40,000,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                   Case 19-29613-gmh                    Doc 25        Filed 10/18/19          Page 6 of 52
 Debtor         Greenpoint Tactical Income Fund LLC                                          Case number (If known) 19-29613
                Name

           GS Engineering & Construction Corporation - Debtor
           and Amiran Technologies engaged legal counsel, D C K
           Legal Group, in South Korea to file an arbitration case
           against GS Engineering for work performed but remains
           unpaid                                                                                                                     Unknown
           Nature of claim        breach of contract
           Amount requested                    $40,000,000.00


           Erick Hallick, William Larson, William Jonson, William
           Tumbler and Rudolph Kluiber                                                                                                Unknown
           Nature of claim          collusion and fraud
           Amount requested                     $40,000,000.00



           Joel Trygar                                                                                                                Unknown
           Nature of claim                     property rights pertaining to
                                               pharmaceutical technology
           Amount requested                                $40,000,000.00


           Mohsen Amiran, Sherwin Amiran, Andy Crewell, MC
           Amiran Family Trust, Phile Skrade, Louis DeLeon                                                                            Unknown
           Nature of claim        fraud, property rights pertaining
                                  to ownership and/or technology
                                  transfer
           Amount requested                   $30,000,000.00


           Pam Kirchen, former in-house accountant for Chrysalis
           Financial LLC                                                                                                              Unknown
           Nature of claim        employment related litigation
           Amount requested                 $20,000,000.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Steinway Piano Inventory - see attached                                                                                 $288,204.00




 78.       Total of Part 11.                                                                                                   $2,799,626.66
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                                   Case 19-29613-gmh                    Doc 25      Filed 10/18/19         Page 7 of 52
 Debtor          Greenpoint Tactical Income Fund LLC                                                                 Case number (If known) 19-29613
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $24,069.15

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $48,801.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                       $99,052,502.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $2,799,626.66

 91. Total. Add lines 80 through 90 for each column                                                     $101,924,998.81              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $101,924,998.81




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

                                     Case 19-29613-gmh                             Doc 25             Filed 10/18/19                   Page 8 of 52
Case 19-29613-gmh   Doc 25   Filed 10/18/19   Page 9 of 52
 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-29613
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25     Filed 10/18/19            Page 10 of 52
 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)           19-29613
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           Central Insolvency Operations                                Contingent
           P.O. Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For informational purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Wisconsin Department of Revenue                           Check all that apply.
           Special Procedures Unit                                      Contingent
           P.O. Box 8901                                                Unliquidated
           Madison, WI 53708-8901                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     For informational purposes only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   47146                                 Best Case Bankruptcy

                                   Case 19-29613-gmh                          Doc 25            Filed 10/18/19               Page 11 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                                     Case number (if known)            19-29613
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $230,000.00
          Ballard Spahr LLP                                                     Contingent
          1735 Market St.                                                       Unliquidated
          51st Floor                                                            Disputed
          Philadelphia, PA 19103
                                                                             Basis for the claim:    legal services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $497,700.00
          Benjamin L. Holbrook 2005 Trust                                       Contingent
          P.O. Box 27                                                           Unliquidated
          North Lake, WI 53064                                                  Disputed
          Date(s) debt was incurred 2-20-2019
                                                                             Basis for the claim:    Settlement Agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $1,433,036.00
          Chrysalis Financial LLC                                               Contingent
          111 E. Kilbourn Ave., FL 28                                           Unliquidated
          Milwaukee, WI 53202-6633                                              Disputed
          Date(s) debt was incurred
                                                                                            Loan for attorney fee $60,000.00; management fee
                                                                             Basis for the claim:
          Last 4 digits of account number                                    through June, 2019 $1,203,536.50; management fee 3rd quarter, 2019
                                                                             $169,500.00
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $520,456.22
          Duff & Phelps, LLC                                                    Contingent
          411 E. Wisconsin Ave., Suite 1900                                     Unliquidated
          Milwaukee, WI 53202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number       2226
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $14,000,000.00
          Erick J. Hallick                                                      Contingent
          24844 W. Lake Forrest Lane
                                                                                Unliquidated
          Shorewood, IL 60404
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Settlement Agreement, Dane Co. Case No.
                                                                             2017CV2826
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $1,373,036.00
          Greenpoint Asset Management II LLC                                    Contingent
          Lauren Kelley, Registered Agent                                       Unliquidated
          22 E. Mifflin St., Suite 302                                          Disputed
          Madison, WI 53703-4243
                                                                                           management fee through June, 2019 $1,203,536.50;
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             management fee 3rd quarter, 2019 $169,500.00
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $149,000.00
          H Informatics LLC                                                     Contingent
          22 E. Mifflin St., Suite 302                                          Unliquidated
          Madison, WI 53703-4243                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    administrative services agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25          Filed 10/18/19                   Page 12 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                                     Case number (if known)            19-29613
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,928.12
          Hurley Burish, S.C.                                                   Contingent
          33 E. Main Street, Suite 400                                          Unliquidated
          Madison, WI 53703                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number       3200
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $282,793.63
          Husch Blackwell                                                       Contingent
          555 E. Wells Street, Suite 1900                                       Unliquidated
          Milwaukee, WI 53202-3819                                              Disputed
          Date(s) debt was incurred Feb 2019 to present
                                                                             Basis for the claim:    legal services
          Last 4 digits of account number 5183
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $832,266.00
          Jane Ewens and                                                        Contingent
          Jane Ewens Revocable Trust                                            Unliquidated
          P.O. Box 27                                                           Disputed
          North Lake, WI 53064
                                                                             Basis for the claim:    Settlement Agreement
          Date(s) debt was incurred 2-20-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,000.00
          Kenneth Loehrke                                                       Contingent
          8255 County Road T                                                    Unliquidated
          P.O. Box 5                                                            Disputed
          Larsen, WI 54947
                                                                             Basis for the claim:    Settlement Agreement
          Date(s) debt was incurred      2-20-2019
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,246,375.80
          Kent and Wynne Loehrke                                                Contingent
          N41W27660 Ishnala Trail                                               Unliquidated
          Pewaukee, WI 53072                                                    Disputed
          Date(s) debt was incurred 2-20-2019
                                                                             Basis for the claim:    Settlement Agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $360,000.00
          Loehrke Family Charitable Foundation                                  Contingent
          N41W27660 Ishnala Trail                                               Unliquidated
          Pewaukee, WI 53072                                                    Disputed
          Date(s) debt was incurred 2-20-2019
                                                                             Basis for the claim:    Settlement Agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,000.00
          Michael J. Liccar & Co., CPA's                                        Contingent
          231 South LaSalle, Suite 650                                          Unliquidated
          Chicago, IL 60604                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    accounting/tax preparation services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25          Filed 10/18/19                   Page 13 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                                     Case number (if known)            19-29613
              Name

 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $703,138.73
           Sarah A. Holbrook 2005 Trust                                         Contingent
           P.O. Box 27                                                          Unliquidated
           North Lake, WI 53064                                                 Disputed
           Date(s) debt was incurred 2-20-2019
                                                                             Basis for the claim:    Settlement Agreement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.16      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $606,038.40
           Susan Ewans                                                          Contingent
           1500 N. California Blvd                                              Unliquidated
           Walnut Creek, CA 94596-7430                                          Disputed
           Date(s) debt was incurred 2-20-2019
                                                                             Basis for the claim:    Settlement Agreement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Atty Paul R. Jacquart
           Hansen Reynolds LLC                                                                        Line     3.5
           301 N. Broadway St., Ste 400
                                                                                                             Not listed. Explain
           Milwaukee, WI 53202-2660

 4.2       Kravit, Hovel & Krawczyk, S.C.
           825 N. Jefferson Street, 5th Floor                                                         Line     3.12
           Milwaukee, WI 53202
                                                                                                             Not listed. Explain

 4.3       Kravit, Hovel & Krawczyk, S.C.
           825 N. Jefferson Street, 5th Floor                                                         Line     3.10
           Milwaukee, WI 53202
                                                                                                             Not listed. Explain

 4.4       Kravit, Hovel & Krawczyk, S.C.
           825 N. Jefferson Street, 5th Floor                                                         Line     3.16
           Milwaukee, WI 53202
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                          0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                 22,425,768.90

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                    22,425,768.90




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25          Filed 10/18/19                     Page 14 of 52
 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-29613
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Administrative Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                        H Informatics LLC
             List the contract number of any                                            22 E. Mifflin St., Suite 302
                   government contract                                                  Madison, WI 53703-4243


 2.2.        State what the contract or                   Settlement Agreement
             lease is for and the nature of               executed February 20,
             the debtor's interest                        2019 between EL
                                                          Claimants and GTIF
                                                          Respondents in
                                                          arbitration presiding
                                                          over by the Honorable
                                                          John Markson in Dane
                                                          Co., Wisconsin
                  State the term remaining

             List the contract number of any                                            Settlement Agreement
                   government contract


 2.3.        State what the contract or                   Private arbitration
             lease is for and the nature of               styled as Erick Hallick
             the debtor's interest                        v. Greenpoint Tactical
                                                          Income Fund LLC, et al
                                                          (Hon. John Markson
                                                          presideing) regarding
                                                          Dane Co. Circuit Court,
                                                          Case No. 17CV2826
                  State the term remaining

             List the contract number of any                                            Settlement Agreement
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25         Filed 10/18/19           Page 15 of 52
 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-29613
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Bluepoint                                                                           Benjamin L. Holbrook               D
             Investment                                                                          2005 Trust                         E/F       3.2
             Counsel, LLC
                                                                                                                                    G




    2.2      Bluepoint                                                                           Erick J. Hallick                   D
             Investment                                                                                                             E/F       3.5
             Counsel, LLC
                                                                                                                                    G




    2.3      Bluepoint                                                                           Jane Ewens and                     D
             Investment                                                                                                             E/F       3.10
             Counsel, LLC
                                                                                                                                    G




    2.4      Bluepoint                                                                           Kenneth Loehrke                    D
             Investment                                                                                                             E/F       3.11
             Counsel, LLC
                                                                                                                                    G




    2.5      Bluepoint                                                                           Kent and Wynne                     D
             Investment                                                                          Loehrke                            E/F       3.12
             Counsel, LLC
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19             Page 16 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Bluepoint                                                                       Loehrke Family                 D
             Investment                                                                      Charitable                     E/F       3.13
             Counsel, LLC                                                                    Foundation
                                                                                                                            G




    2.7      Bluepoint                                                                       Sarah A. Holbrook              D
             Investment                                                                      2005 Trust                     E/F       3.15
             Counsel, LLC
                                                                                                                            G




    2.8      Bluepoint                                                                       Susan Ewans                    D
             Investment                                                                                                     E/F       3.16
             Counsel, LLC
                                                                                                                            G




    2.9      Christopher Nohl                                                                Benjamin L. Holbrook           D
                                                                                             2005 Trust                     E/F       3.2
                                                                                                                            G




    2.10     Christopher Nohl                                                                Erick J. Hallick               D
                                                                                                                            E/F       3.5
                                                                                                                            G




    2.11     Christopher Nohl                                                                Jane Ewens and                 D
                                                                                                                            E/F       3.10
                                                                                                                            G




    2.12     Christopher Nohl                                                                Kenneth Loehrke                D
                                                                                                                            E/F       3.11
                                                                                                                            G




    2.13     Christopher Nohl                                                                Kent and Wynne                 D
                                                                                             Loehrke                        E/F       3.12
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 17 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Christopher Nohl                                                                Loehrke Family                 D
                                                                                             Charitable                     E/F       3.13
                                                                                             Foundation
                                                                                                                            G




    2.15     Christopher Nohl                                                                Sarah A. Holbrook              D
                                                                                             2005 Trust                     E/F       3.15
                                                                                                                            G




    2.16     Christopher Nohl                                                                Susan Ewans                    D
                                                                                                                            E/F       3.16
                                                                                                                            G




    2.17     Chrysalis                                                                       Benjamin L. Holbrook           D
             Financial, LLC                                                                  2005 Trust                     E/F       3.2
                                                                                                                            G




    2.18     Chrysalis                                                                       Erick J. Hallick               D
             Financial, LLC                                                                                                 E/F       3.5
                                                                                                                            G




    2.19     Chrysalis                                                                       Jane Ewens and                 D
             Financial, LLC                                                                                                 E/F       3.10
                                                                                                                            G




    2.20     Chrysalis                                                                       Kenneth Loehrke                D
             Financial, LLC                                                                                                 E/F       3.11
                                                                                                                            G




    2.21     Chrysalis                                                                       Kent and Wynne                 D
             Financial, LLC                                                                  Loehrke                        E/F       3.12
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 18 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.22     Chrysalis                                                                       Loehrke Family                 D
             Financial, LLC                                                                  Charitable                     E/F       3.13
                                                                                             Foundation
                                                                                                                            G




    2.23     Chrysalis                                                                       Sarah A. Holbrook              D
             Financial, LLC                                                                  2005 Trust                     E/F       3.15
                                                                                                                            G




    2.24     Chrysalis                                                                       Susan Ewans                    D
             Financial, LLC                                                                                                 E/F       3.16
                                                                                                                            G




    2.25     GP Rare Earth                                                                   Benjamin L. Holbrook           D
             Trading Account,                                                                2005 Trust                     E/F       3.2
             LLC
                                                                                                                            G




    2.26     GP Rare Earth                                                                   Erick J. Hallick               D
             Trading Account,                                                                                               E/F       3.5
             LLC
                                                                                                                            G




    2.27     GP Rare Earth                                                                   Jane Ewens and                 D
             Trading Account,                                                                                               E/F       3.10
             LLC
                                                                                                                            G




    2.28     GP Rare Earth                                                                   Kenneth Loehrke                D
             Trading Account,                                                                                               E/F       3.11
             LLC
                                                                                                                            G




    2.29     GP Rare Earth                                                                   Kent and Wynne                 D
             Trading Account,                                                                Loehrke                        E/F       3.12
             LLC
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 19 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.30     GP Rare Earth                                                                   Loehrke Family                 D
             Trading Account,                                                                Charitable                     E/F       3.13
             LLC                                                                             Foundation
                                                                                                                            G




    2.31     GP Rare Earth                                                                   Sarah A. Holbrook              D
             Trading Account,                                                                2005 Trust                     E/F       3.15
             LLC
                                                                                                                            G




    2.32     GP Rare Earth                                                                   Susan Ewans                    D
             Trading Account,                                                                                               E/F       3.16
             LLC
                                                                                                                            G




    2.33     Greenpoint Asset                                                                Benjamin L. Holbrook           D
             Management LLC                                                                  2005 Trust                     E/F       3.2
                                                                                                                            G




    2.34     Greenpoint Asset                                                                Erick J. Hallick               D
             Management LLC                                                                                                 E/F       3.5
                                                                                                                            G




    2.35     Greenpoint Asset                                                                Jane Ewens and                 D
             Management LLC                                                                                                 E/F       3.10
                                                                                                                            G




    2.36     Greenpoint Asset                                                                Kenneth Loehrke                D
             Management LLC                                                                                                 E/F       3.11
                                                                                                                            G




    2.37     Greenpoint Asset                                                                Kent and Wynne                 D
             Management LLC                                                                  Loehrke                        E/F       3.12
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 20 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.38     Greenpoint Asset                                                                Loehrke Family                 D
             Management LLC                                                                  Charitable                     E/F       3.13
                                                                                             Foundation
                                                                                                                            G




    2.39     Greenpoint Asset                                                                Sarah A. Holbrook              D
             Management LLC                                                                  2005 Trust                     E/F       3.15
                                                                                                                            G




    2.40     Greenpoint Asset                                                                Susan Ewans                    D
             Management LLC                                                                                                 E/F       3.16
                                                                                                                            G




    2.41     Greenpoint                                                                      Benjamin L. Holbrook           D
             Management                                                                      2005 Trust                     E/F       3.2
             Fund II, LLC
                                                                                                                            G




    2.42     Greenpoint                                                                      Erick J. Hallick               D
             Management                                                                                                     E/F       3.5
             Fund II, LLC
                                                                                                                            G




    2.43     Greenpoint                                                                      Jane Ewens and                 D
             Management                                                                                                     E/F       3.10
             Fund II, LLC
                                                                                                                            G




    2.44     Greenpoint                                                                      Kenneth Loehrke                D
             Management                                                                                                     E/F       3.11
             Fund II, LLC
                                                                                                                            G




    2.45     Greenpoint                                                                      Kent and Wynne                 D
             Management                                                                      Loehrke                        E/F       3.12
             Fund II, LLC
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 21 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.46     Greenpoint                                                                      Loehrke Family                 D
             Management                                                                      Charitable                     E/F       3.13
             Fund II, LLC                                                                    Foundation
                                                                                                                            G




    2.47     Greenpoint                                                                      Sarah A. Holbrook              D
             Management                                                                      2005 Trust                     E/F       3.15
             Fund II, LLC
                                                                                                                            G




    2.48     Greenpoint                                                                      Susan Ewans                    D
             Management                                                                                                     E/F       3.16
             Fund II, LLC
                                                                                                                            G




    2.49     Michael G. Hull                                                                 Benjamin L. Holbrook           D
                                                                                             2005 Trust                     E/F       3.2
                                                                                                                            G




    2.50     Michael G. Hull                                                                 Erick J. Hallick               D
                                                                                                                            E/F       3.5
                                                                                                                            G




    2.51     Michael G. Hull                                                                 Jane Ewens and                 D
                                                                                                                            E/F       3.10
                                                                                                                            G




    2.52     Michael G. Hull                                                                 Kenneth Loehrke                D
                                                                                                                            E/F       3.11
                                                                                                                            G




    2.53     Michael G. Hull                                                                 Kent and Wynne                 D
                                                                                             Loehrke                        E/F       3.12
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 22 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.54     Michael G. Hull                                                                 Loehrke Family                 D
                                                                                             Charitable                     E/F       3.13
                                                                                             Foundation
                                                                                                                            G




    2.55     Michael G. Hull                                                                 Sarah A. Holbrook              D
                                                                                             2005 Trust                     E/F       3.15
                                                                                                                            G




    2.56     Michael G. Hull                                                                 Susan Ewans                    D
                                                                                                                            E/F       3.16
                                                                                                                            G




    2.57     Patrick F. Hull                                                                 Benjamin L. Holbrook           D
                                                                                             2005 Trust                     E/F       3.2
                                                                                                                            G




    2.58     Patrick F. Hull                                                                 Erick J. Hallick               D
                                                                                                                            E/F       3.5
                                                                                                                            G




    2.59     Patrick F. Hull                                                                 Jane Ewens and                 D
                                                                                                                            E/F       3.10
                                                                                                                            G




    2.60     Patrick F. Hull                                                                 Kenneth Loehrke                D
                                                                                                                            E/F       3.11
                                                                                                                            G




    2.61     Patrick F. Hull                                                                 Kent and Wynne                 D
                                                                                             Loehrke                        E/F       3.12
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 23 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                       Case number (if known)   19-29613


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.62     Patrick F. Hull                                                                 Loehrke Family                 D
                                                                                             Charitable                     E/F       3.13
                                                                                             Foundation
                                                                                                                            G




    2.63     Patrick F. Hull                                                                 Sarah A. Holbrook              D
                                                                                             2005 Trust                     E/F       3.15
                                                                                                                            G




    2.64     Patrick F. Hull                                                                 Susan Ewans                    D
                                                                                                                            E/F       3.16
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                   Doc 25   Filed 10/18/19          Page 24 of 52
 Fill in this information to identify the case:

 Debtor name         Greenpoint Tactical Income Fund LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF WISCONSIN

 Case number (if known)         19-29613
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,830,064.00
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,617,194.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,463,380.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                 Case 19-29613-gmh                      Doc 25          Filed 10/18/19               Page 25 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                                       Case number (if known) 19-29613



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached                                                                                        $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Greenpoint Tactical Income                        complaint of fraud         Cook County Clerk of Court                   Pending
               Fund LLC vs. Lule Gigdem                                                     50 W. Washington St., Ste                    On appeal
               2019-L-010645                                                                1001
                                                                                                                                         Concluded
                                                                                            Chicago, IL 60602

       7.2.    Erick J. Hallick vs. Greenpoint                   in private                 Dane County Clerk of                         Pending
               Tactical Income Fund LLC,                         arbitration styled         Courts                                       On appeal
               Greenpoint Fine Art Fund                          as Erick Hallick v.        215 S. Hamilton Street
                                                                                                                                         Concluded
               LLC, Greenpoint Real Estate                       Greenpoint                 Madison, WI 53703
               Development Fund LLC and                          Tactical Income
               Greenpoint Global Mittelstand                     Fund LLC, et al
               Fund I LLC                                        (Hon. John
               2017CV2826                                        Markson
                                                                 presideing)
                                                                 regarding Dane
                                                                 Co. Circuit Court,
                                                                 Case No.
                                                                 17CV2826




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25         Filed 10/18/19               Page 26 of 52
 Debtor       Greenpoint Tactical Income Fund LLC                                                           Case number (if known) 19-29613



               Case title                                        Nature of case               Court or agency's name and           Status of case
               Case number                                                                    address
       7.3.    United States Securities and                      violations of the            US District Court-Western                 Pending
               Exchange Commission vs.                           Securities Act;              District of WI                            On appeal
               Bluepoint Investment                              violations of the            U.S. Federal Court Clerk
                                                                                                                                        Concluded
               Counsel, LLC, Michael G.                          Exchange Act;                120 N. Henry Street, Suite
               Hull, Christopher J. Nohl,                        and violations of            320
               Chrysalis Financial LLC, and                      the Advisors Act;            Madison, WI 53703
               Greenpoint Asset
               Management II LLC
               19-CV-809

       7.4.    Greenpoint Tactical Income                        Arbitration case             South Korea                               Pending
               Fund LLC and Amiran                               pending in South                                                       On appeal
               Technologies LLC vs. GS                           Korea for payment
                                                                                                                                        Concluded
               Engineering                                       of services
                                                                 performed by
                                                                 Debtor and
                                                                 Amiran
                                                                 Technologies

       7.5.    Settlement Agreement                                                                                                     Pending
               executed February 20, 2019                                                                                               On appeal
               between EL Claimants and                                                                                                 Concluded
               GTIF Respondents in
               arbitration presiding over by
               the Honorable John Markson
               in Dane Co., Wisconsin


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss             Value of property
       how the loss occurred                                                                                                                                     lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                         Doc 25          Filed 10/18/19               Page 27 of 52
 Debtor        Greenpoint Tactical Income Fund LLC                                                       Case number (if known) 19-29613



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Steinhilber Swanson LLP
                122 W. Washington Ave.,
                Suite 850
                Madison, WI 53703                                                                                              10-3-2019            $60,000.00

                Email or website address


                Who made the payment, if not debtor?
                Chrysalis Financial LLC



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1 See attached
       .                                                                                                                                                    $0.00

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    1200 John Q Hammons Drive                                                                                  2012 - 2017
                Madison, WI 53717

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                 Case 19-29613-gmh                         Doc 25       Filed 10/18/19               Page 28 of 52
 Debtor      Greenpoint Tactical Income Fund LLC                                                        Case number (if known) 19-29613



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25         Filed 10/18/19               Page 29 of 52
 Debtor      Greenpoint Tactical Income Fund LLC                                                        Case number (if known) 19-29613




 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    GP Rare Earth Trading                            Gem and Mineral Dealer                           EIN:         XX-XXXXXXX
             Account, LLC
             111 E. Kilbourn Ave.                                                                              From-To      5-2-2013 to present
             Milwaukee, WI 53202-6633

    25.2.    GP South 27th Street LLC                         Real estate investment                           EIN:         46-28810627
             111 E. Kilbourn Ave, FL 28
             Milwaukee, WI 53202-6633                                                                          From-To      5-16-2013 to present




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                 Case 19-29613-gmh                      Doc 25          Filed 10/18/19                Page 30 of 52
 Debtor      Greenpoint Tactical Income Fund LLC                                                        Case number (if known) 19-29613



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.3.    GP Burlington Road LLC                           Real estate investment                           EIN:         XX-XXXXXXX
             111 E. Kilbourn Ave., FL 28
             Milwaukee, WI 53202-6633                                                                          From-To      2013 to present

    25.4.    GP Church Street LLC                             Real estate investment                           EIN:         XX-XXXXXXX
             111 E. Kilbourn Ave., FL 28
             Milwaukee, WI 53202-6633                                                                          From-To      5-2-2013 to present

    25.5.    GP Informatics LLC                               Holding Company                                  EIN:         XX-XXXXXXX
             111 E. Kilbourn Ave., FL 28
             Milwaukee, WI 53202-6633                                                                          From-To      7-5-2013 to present

    25.6.    GP Device LLC                                    Holding Company                                  EIN:         XX-XXXXXXX
             111 E. Kilbourn Ave., FL 28
             Milwaukee, WI 53202-6633                                                                          From-To      11-7-2017 to present

    25.7.    GP Chemical LLC                                  Holding Company                                  EIN:         no EIN
             111 E Kilbourn Ave., FL 28
             Milwaukee, WI 53202-6633                                                                          From-To      9-30-2015 to present

    25.8.    Paladin Sustainable                              Holding Company                                  EIN:         Not applied for yet
             Infrastructure Corp
             Greenpoint Tactical Income                                                                        From-To      7-10-2019 to present
             Fund LLC, RA
             2 E. Mifflin, Ste 600
             Madison, WI 53703


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Michael J. Liccar & Co., CPA's                                                                                             2016 to present
                    231 South LaSalle, Suite 650
                    Chicago, IL 60604
       26a.2.       CliftonLarsonAllen LLP                                                                                                     2016 to present
                    8215 Greenway Blvd., Suite 600
                    Middleton, WI 53562
       26a.3.       Jason Noyes, employee of                                                                                                   March 2016 - June
                    Alt Asset Portfolio Services, LLC                                                                                          2019
                    111 E Kilbourn Ave., FL 28
                    Milwaukee, WI 53202-6633
       26a.4.       Lauren M. Kelly, employee of                                                                                               2013 to present
                    H Informatics LLC
                    22 E. Mifflin St., Suite 302
                    Madison, WI 53703

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

                                 Case 19-29613-gmh                      Doc 25          Filed 10/18/19                Page 31 of 52
 Debtor      Greenpoint Tactical Income Fund LLC                                                        Case number (if known) 19-29613



              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Lauren M. Kelly
                    22 E. Mifflin Street, Suite 302
                    Madison, WI 53703
       26c.2.       H Informatics LLC
                    22 E. Mifflin St., Suite 302
                    Madison, WI 53703-4243
       26c.3.       Michael J. Liccar & Co., CPA's
                    231 South LaSalle, Suite 650
                    Chicago, IL 60604

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Chrysalis Financial LLC                        111 E. Kilbourn Ave., FL 28                         Managing member                       50%
                                                      Milwaukee, WI 53202-6633

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Greenpoint Tactical Income                     111 E. Kilbourne Ave., FL 28                        Managing member                       50%
       Fund LLC                                       Milwaukee, WI 53202-6633



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                                 Case 19-29613-gmh                      Doc 25          Filed 10/18/19               Page 32 of 52
 Debtor      Greenpoint Tactical Income Fund LLC                                                        Case number (if known) 19-29613




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 See SOFA No. 4
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 18, 2019

 /s/ Michael G. Hull                                                    Michael G. Hull
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Signatory

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25         Filed 10/18/19               Page 33 of 52
Case 19-29613-gmh   Doc 25   Filed 10/18/19   Page 34 of 52
Case 19-29613-gmh   Doc 25   Filed 10/18/19   Page 35 of 52
Case 19-29613-gmh   Doc 25   Filed 10/18/19   Page 36 of 52
Case 19-29613-gmh   Doc 25   Filed 10/18/19   Page 37 of 52
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of Wisconsin
 In re       Greenpoint Tactical Income Fund LLC                                                                Case No.    19-29613
                                                                                      Debtor(s)                 Chapter     11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have received payment of                                                $                75,000.00
             Prior to the filing of this statement I have received                                         $                11,199.00
             The undersigned shall bill for future services at an hourly rate (as stated on the            $                      0.00
             Employment Application on file with the Court). Debtor has agreed to pay all
             Court approved fees and costs

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Chrysalis Financial, LLC

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None
                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 18, 2019                                                                 /s/ Claire Ann Richman
     Date                                                                             Claire Ann Richman 1020942
                                                                                      Signature of Attorney
                                                                                      Steinhilber Swanson LLP
                                                                                      122 West Washington Ave. Suite 850
                                                                                      Madison, WI 53703-2732
                                                                                      608-630-8990 Fax: 608-630-8991
                                                                                      crichman@steinhilberswanson.com
                                                                                      Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

                                 Case 19-29613-gmh                        Doc 25        Filed 10/18/19         Page 38 of 52
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Greenpoint Tactical Income Fund LLC                                                             Case No.         19-29613
                                                                                  Debtor(s)                 Chapter          11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities               Kind of Interest
 business of holder
 Amplo IRA, Ariana                                                   A              23,000.10                          IRA
 1646 W Augusta Blvd #2
 Chicago, IL 60622

 Angela Hull                                                         A              11,985.00                          Ind
 N76W36207 Saddlebrook Ln
 Oconomowoc, WI 53066

 Angela Hull IRA                                                     A              9,770.20                           IRA
 N76W36207 Saddlebrook Ln
 Oconomowoc, WI 53066

 Angela Hull Roth IRA                                                A              4,165.18                           Roth
 N76W36207 Saddlebrook Ln
 Oconomowoc, WI 53066

 Anna Houden                                                         A              25,546.49                          Ind
 307 Farwell Dr
 Madison, WI 53704

 Barbara & Robert Holschuh                                           A              71,638.73                          Joint
 271 Lost Ridge Ct
 Green Bay, WI 54302

 Benjamin L Holbrook Trust                                           A              737,563.91                         Trust
 PO Box 27
 North Lake, WI 53064

 Benson IRA, Catherine                                               A              77,220.90                          IRA
 4335 Apple Valley
 Bettendorf, IA 52722

 Benson IRA, Steven                                                  A              49,057.55                          IRA
 4335 Apple Valley
 Bettendorf, IA 52722

 Benson Roth IRA, Catherine                                          A              20,788.38                          Roth
 4335 Apple Valley
 Bettendorf, IA 52722

 Benson Roth IRA, Steven                                             A              22,325.80                          Roth
 4335 Apple Valley
 Bettendorf, IA 52722

 Benson, Catherine & Steven                                          A              141,344.71                         Joint
 4335 Apple Valley
 Bettendorf, IA 52722

Sheet 1 of 13 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 39 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Bock, Sheila                                                        A              673,199.36                     Ind
 1714 Brookside Lane
 Waunakee, WI 53597

 Bonnie Draxler IRA                                                  A              227,765.57                     IRA
 5995 Kennedy St
 Auburndale, WI 54412

 Bonnie Draxler Roth IRA                                             A              59,068.87                      Roth
 5995 Kennedy St
 Auburndale, WI 54412

 Burke Conduit IRA, Chris                                            A              53,213.92                      Bene IRA
 4363 Goldfinch St
 San Diego, CA 92103

 Burke IRA, Chris                                                    A              218,577.50                     IRA
 4363 Goldfinch St
 San Diego, CA 92103

 Burke, Chris                                                        A              1,188,425.17                   Ind
 4363 Goldfinch St
 San Diego, CA 92103

 Busch IRA, Ruth                                                     A              265,491.28                     IRA
 1720 Violet Pl
 Middleton, WI 53562

 Busch Revocable Trust                                               A              276,706.00                     Trust
 1720 Violet Pl
 Middleton, WI 53562

 Busch Revocable Trust (Account 2)                                   A              19,521.05                      Trust
 1720 Violet Pl
 Middleton, WI 53562

 C Lentz & R Lentz TTEE Karen J Fredricks                            A              450,000.00                     Trust
 W394N5817 Courland
 Oconomowoc, WI 53066

 Carrie Xander IRA                                                   A              34,582.30                      IRA
 N7194 Hwy 69
 Monticello, WI 53570

 Carroll IRA, Jane                                                   A              288,458.50                     IRA
 3310 Lake Mendota Dr
 Madison, WI 53705



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 40 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Carroll, Jane                                                       A              125,390.27                     Ind
 3310 Lake Mendota Dr
 Madison, WI 53705

 Chicantek IRA, Thomas                                               A              411,232.80                     IRA
 S37W25431 Hwy D
 Dousman, WI 53118

 Chris Houden Roth IRA                                               A              263,736.93                     Roth
 307 Farwell Dr
 Madison, WI 53704

 Chrysalis Financial LLC                                             B              8,558,195.14                   LLC
 111 E Kilbourne Ave Fl 28
 Milwaukee, WI 53202

 Connolly IRA, David                                                 A              443,484.73                     IRA
 4520 N Wildwood Ave
 Shorewood, WI 53211

 Connolly IRA, Suzanne                                               A              190,038.56                     IRA
 4520 N Wildwood Ave
 Shorewood, WI 53211

 Connolly Roth IRA, Suzanne                                          A              37,482.39                      Roth
 4520 N Wildwood Ave
 Shorewood, WI 53211

 Connolly, David                                                     A              368,504.34                     Ind
 4520 N Wildwood Ave
 Shorewood, WI 53211

 Connors SEP, Dennis                                                 A              500,268.89                     SEP IRA
 E7190 Eagle Ridge
 Reedsburg, WI 53959

 Connors, Hilary                                                     A              131,668.05                     Ind
 E7190 Eagle Ridge
 Reedsburg, WI 53959

 Connors, Tanner                                                     A              168,890.04                     Ind
 E7190 Eagle Ridge
 Reedsburg, WI 53959

 Connors, Terri                                                      A              2,341,374.67                   Ind
 E7190 Eagle Ridge
 Reedsburg, WI 53959



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 41 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Craig Steven Lentz                                                  A              100,000.00                     IND
 W394N5817 Courland
 Oconomowoc, WI 53066

 Daniel Barnes Revocable Trust                                       A              69,082.23                      Trust
 455 Jefferson St
 Oregon, WI 53575

 Davis, Khris Revocable Trust                                        A              452,451.48                     Trust
 1209 Dahlia Ct
 Mishawaka, IN 46545

 Dean & Karen Voeks JT                                               A              104,399.80                     Joint
 E12793 W Point Dr
 Merrimac, WI 53561

 Dean Voeks IRA                                                      A              220,477.15                     IRA
 E12793 W Point Dr
 Merrimac, WI 53561

 Dillon Schiller Ind Prop Trust                                      A              21,842.57                      Trust
 3310 Lake Mendota Dr
 Madison, WI 53705

 Emily Blaskey                                                       A              978,691.49                     Ind
 2004 E. Willson Dr
 Altoona, WI 54720

 Eric Weiss                                                          A              94,162.93                      Ind
 1141 N. Old World 3rd St Unit 3002
 Milwaukee, WI 53203

 Ewens Revocable Trust, Jane                                         A              1,352,135.75                   Trust
 PO Box 27
 North Lake, WI 53064

 Ewens Trust, Susan                                                  A              1,289,095.20                   Trust
 1335 Union St Apt 10
 San Francisco, CA 94109

 Ewens, Jim                                                          A              305,963.66                     Ind
 PO Box 25
 North Lake, WI 53064

 Ewens, Susan                                                        A              176,708.40                     Ind
 1335 Union St Apt 10
 San Francisco, CA 94109



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 42 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Ewens, Susan Roth                                                   A              31,393.48                      Roth
 1335 Union St Apt 10
 San Francisco, CA 94109

 First Business Trust & Investment TTEE,                             A              142,987.66                     Trust
 Attn: Kevin Pomarnke
 401 Charmany Dr
 Madison, WI 53719

 Fleer, Wendy                                                        A              507,090.80                     Ind
 9306 Windy Pt
 Verona, WI 53593

 Fleer, Wendy IRA                                                    A              245,950.61                     IRA
 9306 Windy Pt
 Verona, WI 53593

 Forrest Woolworth                                                   A              72,454.29                      Ind
 4026 Birch Ave
 Madison, WI 53711

 Frank Carlson                                                       A              200,255.90                     Ind
 N54W38930 Islandale Dr
 Oconomowoc, WI 53066

 Frank Carlson (Account 2)                                           A              36,524.38                      Ind
 N54W38930 Islandale Dr
 Oconomowoc, WI 53066

 Frank Carlson IRA                                                   A              47,513.07                      IRA
 N54W38930 Islandale Dr
 Oconomowoc, WI 53066

 Frank Carlson Roth IRA                                              A              500,000.00                     Roth
 N54W38930 Islandale Dr
 Oconomowoc, WI 53066

 Frank Carlson SEP IRA                                               A              11,608.80                      SEP IRA
 N54W38930 Islandale Dr
 Oconomowoc, WI 53066

 Fruechtl, Vicki                                                     A              1,339,240.41                   Ind
 5052 49th Avenue N
 Saint Petersburg, FL 33709

 Geoff Vine                                                          A              456,026.75                     Ind
 105 4th St
 Waunakee, WI 53597


List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 43 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                      Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities            Kind of Interest
 business of holder

 Green Bro Pointers S.A.                                             A              267,041.61                      Corporation
 1era Ave 6-27 zona 14
 Colonia Navarra Interior C
 Guatemala City, N/A Guatemala

 Greenpoint Asset Management II LLC                                  B              8,608,371.30                    LLC
 22 E Mifflin St Ste 302
 Madison, WI 53703

 Gregory Orlick IRA                                                  A              306,380.51                      IRA
 906 Westham Pkwy
 Henrico, VA 23229

 Guendel, Christopher & Rebecca                                      A              203,639.06                      Joint
 7160 S Woelfel Rd
 Franklin, WI 53132

 Hallick IRA, Erick                                                  A              200,343.03                      IRA
 7484 Summit Ridge Road
 Middleton, WI 53562

 Hallick, Erick                                                      A              12,064,981.96                   Ind
 7484 Summit Ridge Road
 Middleton, WI 53562

 Haney, Camille                                                      A              719,499.06                      Ind
 3939 Monona Drive #102
 Monona, WI 53716

 Houden GST, Chris                                                   A              3,224,085.42                    Trust
 307 Farwell Dr
 Madison, WI 53704

 Houden IRA, Debra                                                   A              127,186.07                      IRA
 307 Farwell Dr
 Madison, WI 53704

 Houden Life Insurance Trust                                         A              239,122.40                      Trust
 307 Farwell Dr
 Madison, WI 53704

 Houden Living Trust, Timothy                                        A              222,302.07                      Trust
 1678 Rutherford Ridge
 Ogden, UT 84403

 Houden, Chris                                                       A              3,506,464.65                    Ind
 307 Farwell Dr
 Madison, WI 53704


List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 44 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Houden, Debra                                                       A              728,114.02                     Ind
 307 Farwell Dr
 Madison, WI 53704

 Houden, Jeff                                                        A              222,520.18                     Ind
 4984 Borcher's Beach Rd
 Waunakee, WI 53597

 Hull, Judith                                                        A              186,253.55                     Ind
 4740 Keystone Crossing Apt 220
 Eau Claire, WI 54701

 Jannah Mather IRA                                                   A              149,570.76                     IRA
 W3247 Yellowbanks Tr
 Nekoosa, WI 54457

 JD McCormick Company LLC 401(K)                                     A              129,162.48                     401 (k)
 411 W Main St
 Madison, WI 53703

 Jean Holtz IRA                                                      A              79,526.54                      IRA
 301 Holtz St
 Rock Springs, WI 53961

 Jean Holtz Roth                                                     A              24,625.56                      Roth
 301 Holtz St
 Rock Springs, WI 53961

 Jeff Houden GST                                                     A              747,350.62                     Trust
 4984 Borcher's Beach Rd
 Waunakee, WI 53597

 Jeffry Huser IRA                                                    A              317,782.40                     IRA
 2455 Lake Rd
 Junction City, WI 54443

 John Fish                                                           A              1,939,360.09                   Ind
 315 Lakewood Blvd
 Madison, WI 53705

 John Fish IRA                                                       A              131,700.00                     IRA
 315 Lakewood Blvd
 Madison, WI 53705

 Kaja IRA, Annette                                                   A              299,680.25                     IRA
 2400 Faire Lakes Parkway
 Hartland, WI 53039



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 45 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Kaja Roth IRA, Annette                                              A              85,135.73                      Roth
 2400 Faire Lakes Parkway
 Hartland, WI 53039

 Kaja, Annette                                                       A              2,287,429.98                   Ind
 2400 Faire Lakes Parkway
 Hartland, WI 53039

 Kaja, Annette (Account 2)                                           A              87,646.98                      Ind
 2400 Faire Lakes Parkway
 Hartland, WI 53039

 Kaja, Annette (Account 3)                                           A              13,395.57                      Ind
 2400 Faire Lakes Parkway
 Hartland, WI 53039

 Karen J Fredrickson TTEE Rebecca Lentz I                            A              100,000.00                     Trust
 W356N6725 E. Stonewood Drive
 Oconomowoc, WI 53066

 Keller IRA, Chadwick                                                A              73,882.59                      IRA
 2116 N 115th St
 Wauwatosa, WI 53226

 Kelly IRA, Lauren                                                   A              85,363.28                      IRA
 206 Karen Ct
 Madison, WI 53705

 Kim Markert IRA                                                     A              74,215.08                      IRA
 17750 Country Lane
 Brookfield, WI 53045

 Kindschi Family Trust                                               A              206,371.93                     Trust
 E12793 W Point Dr
 Merrimac, WI 53561

 Kluiber, Michael                                                    A              351,526.48                     Ind
 15005 Hushing Brae Ct
 Brookfield, WI 53006

 Kneeland, Chris                                                     A              6,648.63                       Ind
 604 Midway Dr
 Reedsburg, WI 53959

 Koenen, Mary & Larry                                                A              150,817.16                     Joint
 6118 SE Split Oak Trail
 Hobe Sound, FL 33455



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 46 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Larry Koenen IRA                                                    A              62,715.59                      IRA
 6118 SE Split Oak Trail
 Hobe Sound, FL 33455

 Laure Pientka IRA                                                   A              268,303.16                     IRA
 8207 N Wisner St
 Niles, IL 60714

 Lauren Kelly                                                        A              37,506.38                      Ind
 206 Karen Ct
 Madison, WI 53705

 Lillegard IRA, Robert                                               A              591,021.14                     IRA
 320 E Pleasant St Unit 305
 Oconomowoc, WI 53066

 Lillegard, Robert                                                   A              281,598.27                     Ind
 320 E Pleasant St Unit 305
 Oconomowoc, WI 53066

 Loehrke IRA, Kent                                                   A              825,036.87                     IRA
 N41W27660 Ishnala Trail
 Pewaukee, WI 53072

 Loehrke, Family Charitable Foundation                               A              1,376,425.91                   Exempt Organization
 N41W27660 Ishnala Trail
 Pewaukee, WI 53072

 Loehrke, Kent                                                       A              1,615,193.99                   Trust
 N41W27660 Ishnala Trail
 Pewaukee, WI 53072

 Loerhke Kenneth                                                     A              81,189.20                      Ind
 8255 County Road T
 PO Box 5
 Larsen, WI 54947

 Mark Blaskey IRA                                                    A              77,728.87                      IRA
 2004 E. Willson Dr
 Altoona, WI 54720

 Marvin & Jean Holtz                                                 A              140,841.24                     Joint
 301 Holtz St
 Rock Springs, WI 53961

 Marvin Holtz IRA                                                    A              59,306.09                      IRA
 301 Holtz St
 Rock Springs, WI 53961


List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 47 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                     Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities           Kind of Interest
 business of holder

 Marvin Holtz Roth                                                   A              29,551.08                      Roth
 301 Holtz St
 Rock Springs, WI 53961

 Mary Koenen IRA                                                     A              50,172.47                      IRA
 6118 SE Split Oak Trail
 Hobe Sound, FL 33455

 Mary Olsen                                                          A              368,987.89                     Ind
 221 2nd Ave N
 Edmonds, WA 98020

 McCormick Ind Pty Trust, Genna                                      A              147,463.26                     Trust
 3310 Lake Mendota Dr
 Madison, WI 53705

 McCormick Ind Pty Trust, Katie                                      A              150,750.07                     Trust
 3310 Lake Mendota Dr
 Madison, WI 53705

 McCormick, Cary                                                     A              3,302,277.95                   Ind
 4881 Enchanted Valley Rd
 Middleton, WI 53562

 McCormick, Joseph                                                   A              3,589,397.32                   Ind
 3310 Lake Mendota Dr
 Madison, WI 53705

 Michael Hull Roth IRA                                               A              17,014.88                      Roth
 N76W36207 Saddlebrook Ln
 Oconomowoc, WI 53066

 Milwaukee Co Deputy Sheriff's Assn                                  A              473,454.00                     Exempt Organization
 821 W State St Room 408
 Milwaukee, WI 53223

 Paul Shekoski IRA                                                   A              255,851.63                     IRA
 4314 Carlisle Dr
 Crystal Lake, IL 60012

 Pientka, Laure                                                      A              613,627.24                     Ind
 8207 N Wisner St
 Niles, IL 60714

 Pongratz IRA, Paul                                                  A              330,947.16                     IRA
 11790 North Rd
 Auburndale, WI 54412



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 48 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                   Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities         Kind of Interest
 business of holder

 Pongratz IRA, Petrine                                               A              293,258.05                   IRA
 11790 North Rd
 Auburndale, WI 54412

 Pongratz Roth IRA, Paul                                             A              28,062.46                    Roth
 11790 North Rd
 Auburndale, WI 54412

 Pongratz Roth IRA, Petrine                                          A              24,350.97                    Roth
 11790 North Rd
 Auburndale, WI 54412

 Pongratz, Paul                                                      A              904,686.92                   Ind
 11790 North Rd
 Auburndale, WI 54412

 Richard & Lila Poore                                                A              80,337.17                    Joint
 PO Box 562
 Red Lodge, MT 59068

 Rita Leis IRA                                                       A              16,659.15                    IRA
 S6730 County Rd PF
 North Freedom, WI 53951

 Rock Springs Public Library                                         A              47,916.48                    Exempt Organization
 PO Box 246
 Rock Springs, WI 53961

 Sarah A Holbrook Trust                                              A              910,829.78                   Trust
 PO Box 27
 North Lake, WI 53064

 Schachner, Carol                                                    A              407,175.06                   Ind
 3000 Galloway Ridge Apt E108
 Pittsboro, NC 27312

 Schiller Ind Pty Trust, Bennett                                     A              77,739.56                    Trust
 3310 Lake Mendota Dr
 Madison, WI 53705

 Schiller Ind Pty Trust, Georgia                                     A              163,162.95                   Trust
 3310 Lake Mendota Dr
 Madison, WI 53705

 Schmidt, Monty                                                      A              853,507.41                   Ind
 1103-1035 Bank St
 Ottawa, ON K1S5K3



List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 49 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                   Case No. 19-29613
                                                                                   Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities         Kind of Interest
 business of holder

 Schneider, Deanna                                                   A              45,536.98                    Ind
 150 S Marquette St
 Madison, WI 53704

 Shannon McCabe IRA                                                  A              64,782.79                    IRA
 3741 Naturaledge Ct
 Sun Prairie, WI 53590

 Sharif IRA, Tierney                                                 A              12,984.58                    IRA
 225 N Columbus Dr #5904
 Chicago, IL 60601

 Sharif, Alexander Children's Trust                                  A              202,015.64                   Trust
 225 N Columbus Dr #5904
 Chicago, IL 60601

 Sharif, Tierney                                                     A              106,251.57                   Ind
 225 N Columbus Dr #5904
 Chicago, IL 60601

 Solomon, Mark                                                       A              881,919.99                   Ind
 129 South Nardo Avenue
 Solana Beach, CA 92075

 Sonya & Gregory Orlick                                              A              133,493.21                   Joint
 906 Westham Pkwy
 Henrico, VA 23229

 Sonya Orlick IRA                                                    A              112,261.25                   IRA
 906 Westham Pkwy
 Henrico, VA 23229

 Thomas Holtz IRA                                                    A              144,789.20                   IRA
 817 Pine Grove Dr
 Reedsburg, WI 53959

 Vicki Fruechtl IRA                                                  A              35,103.48                    IRA
 5052 49th Avenue N
 Saint Petersburg, FL 33709




List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25    Filed 10/18/19          Page 50 of 52
 In re:    Greenpoint Tactical Income Fund LLC                                                           Case No. 19-29613
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Authorized Signatory of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date October 18, 2019                                                       Signature /s/ Michael G. Hull
                                                                                            Michael G. Hull

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 13 total page(s)
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

                                 Case 19-29613-gmh                       Doc 25       Filed 10/18/19                Page 51 of 52
                                                               United States Bankruptcy Court
                                                                     Eastern District of Wisconsin
 In re      Greenpoint Tactical Income Fund LLC                                                            Case No.   19-29613
                                                                                   Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Signatory of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true

and correct to the best of my knowledge.




 Date:       October 18, 2019                                           /s/ Michael G. Hull
                                                                        Michael G. Hull/Authorized Signatory
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

                                 Case 19-29613-gmh                      Doc 25         Filed 10/18/19    Page 52 of 52
